Citation Nr: 0640200	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for residuals of a 
cerebral vascular accident (CVA) pursuant to 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to April 1972 and May 1975 to May 1979.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's claims files are now in the jurisdiction 
of the Waco, Texas RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran contends that VA's failure to properly diagnose 
and treat his polycythemia in 1999 lead to his stroke several 
years later in 2004.  

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
(emphasis added) that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.  Inasmuch as there is no medical opinion of 
record that specifically addresses the medical issues raised 
with respect to 38 U.S.C.A. § 1151 claims filed on or after 
October 1, 1997, an examination is necessary prior to final 
appellate review.  
The Board notes also that on March 3, 2006, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act of 2000 notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  By 
inference pertinent requirements apply to a claim for 
benefits under 38 U.S.C.A. §  1151.  As the case is being 
remanded anyway, there is an opportunity to address any 
notice deficiencies.

Accordingly, the case is REMANDED to the RO for the 
following: 


1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
complying with the holdings of the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
specialist to ascertain whether he has 
any additional disability as a result the 
treatment he received (or did not 
receive) for his polycythemia at the VA 
Medical Center in Shreveport from 1999 to 
2004.  The veteran's claims files must be 
reviewed by the examiner, and any 
indicated tests or studies should be 
completed.  Clinical findings must be 
described in detail.  The examiner should 
review the medical records pertaining to 
the diagnosis of, and treatment for, the 
veteran's polycythemia and respond to the 
following questions: 

(a) Does the veteran have additional 
disability following (resulting from) VA 
treatment (including any lack thereof) 
for polycythemia from 1999 to 2004?  If 
so identify the additional disability. 
(b) If the response to (1) is yes, the 
examiner should further indicate whether 
such additional disability (a) was caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (b) is due to an event 
not reasonably foreseeable.  The examiner 
must explain the rationale for all 
opinions given.  

3.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


